Citation Nr: 1744628	
Decision Date: 10/06/17    Archive Date: 10/17/17

DOCKET NO.  13-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for acute respiratory distress syndrome (ARDS).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to November 1966, which included service in the Republic of Vietnam.  The Veteran died in July 2010, and the appellant is his surviving spouse.

The RO granted the appellant's request to be substituted as the claimant with regard to the Veteran's claim for compensation benefits under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 5121A (West 2014) (Substitution in case of death of a claimant who dies on or after October 10, 2008).

These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2010 rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Entitlement to Compensation Benefits under 38 U.S.C.A. § 1151

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2016).

In addition, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  38 U.S.C.A. § 1151; Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed. Cir. 2010).

Here, the record shows that the Veteran was admitted to the Phoenix VA medical center (VAMC) in November 2009 for weakness/mania/lithium toxicity related to his service-connected psychiatric disability.  

The appellant's representative asserts that, in late 2009, the Veteran was discharged from a VA hospital with pneumonia, in the care of a person who was unable to care for him, and to a home lacking running water.  Additionally, the representative asserted that VA knew that it should intervene and that the record shows that VA knew how to intervene, as "medical personnel are mandatory reporters and are under a duty to act."  Overall, the appellant asserts that the Veteran sustained additional disability because VA failed to act appropriately.

Further, it has been asserted that the Veteran was discharged with active hospital-acquired pneumonia and that his condition on discharge indicates that he was not treated properly.  Moreover, the appellant has asserted that VA psychologists and psychiatrists were not involved in the Veteran's care to any appreciable extent notwithstanding the fact that his initial admitting diagnosis was lithium toxicity, and the Veteran never underwent the full "neuro/psych" evaluation that he needed.

Additionally, in a statement dated in May 2008, the Veteran reported that he believed that medication Risperidone that was prescribed by VA caused side effects (such as difficulty swallowing and coughing) that left him in poor health.  The Veteran asserted that the noted side effects can develop into pneumonia.  The Veteran made a similar argument in June 2010, at which time he reported that drugs administered to him during his November 2009 to December 2009 hospitalization caused ARDS and almost caused death.

In light of the foregoing, the Board finds that VA must obtain a medical opinion that addresses whether the Veteran sustained additional disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.

Additionally, in a January 2017 brief, the appellant's representative reported that the Veteran drowned in July 2010 and a subsequent autopsy was performed, but the majority of records dated since January 2010 have not been associated with the claims file.  In light of this report, the Board finds that reasonable efforts must be made to obtain the outstanding pertinent records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).

Service Connection for the Cause of the Veteran's Death

Under 38 U.S.C.A. § 1310, Dependency and Indemnity Compensation (DIC) is available to a surviving spouse who can establish, among other things, that the Veteran died from a disability of service origin.  Service connection for the cause of the Veteran's death may be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312(a) (2016).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Additionally, in determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  

Significantly, regulations provide that service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

This case is similar to Schoonover v. Derwinski, 3 Vet. App. 166 (1992) because the Veteran's service-connected schizophrenia was rated as 100 disabling since October 1, 1967, and arguably affects a vital organ, i.e., the brian.  Id.

Here, the Veteran died in July 2010.  The official death certificate indicates that asphyxia was the immediate underlying cause of death due to or as a consequence of drowning.  To reiterate, at the time of the Veteran's death, service connection was in effect for schizophrenia, undifferentiated type, which was rated 100 percent disabling.

On remand, VA must obtain a medical opinion that addresses whether the Veteran died of a disability of service origin and whether his service-connected psychiatric disability was a principal or contributory cause of death or affected a vital organ, i.e., the brain, as under that circumstance, "debilitation may be assumed."

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all treatment records that are dated since January 2010, to include the Veteran's autopsy report.  Unsuccessful attempts to obtain records must be documented in the claims file.  The appellant and her representative must also be informed of the negative results and be given an opportunity to secure the records.

2.  After associating any records obtained by way of the above development, obtain an opinion as to the potential relationship between the Veteran's use of the medication Risperidone, his course of treatment that commenced in November 2009, and his subsequent respiratory problems.

   (a) First, identify any additional disability sustained by the Veteran (i) after his use of the drug Risperidone, and (ii) after his admission to a VAMC in November 2009.

   (b) Second, provide an opinion as to whether the identified residuals are due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.  In providing this opinion, please address the following contentions: (i) VA prescribed Risperidone, which in turn caused poor health and respiratory side effects; (ii) VA failed to act appropriately when it discharged the Veteran with pneumonia, in the care of a person who was unable to care for him, and to a home lacking running water in December 2009; (iii) in December 2009, the Veteran was discharged with active hospital-acquired pneumonia, which indicates that he was not treated properly; (iv) VA psychologists and psychiatrists were not involved in the Veteran's care to any appreciable extent during his late 2009 hospitalization notwithstanding the fact that his initial admitting diagnosis was lithium toxicity, and the Veteran never underwent the full "neuro/psych" evaluation that he needed; and (v) drugs administered during his November 2009 to December 2009 hospitalization caused ARDS and almost caused the Veteran's death.

   (c) Third, provide an opinion as to whether the Veteran's development of the identified residuals was an event not reasonably foreseeable.  That is, was developing the identified residuals the type of risk that a reasonable health care provider would have disclosed in connection with informed consent procedures?

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reporting clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

3.  Obtain a medical opinion regarding the Veteran's cause of death.  The claims file should be made available to the reporting clinician and all findings should be set forth in detail.  The clinician should address the following:

   (a) Is it at least as likely as not that the Veteran had a respiratory condition, to include ARDS, which had its onset during his period of active service or within one year of his discharge from his period of active service?

   (b) Is it at least as likely as not that the Veteran had a respiratory condition, to include ARDS, that was otherwise caused or aggravated by his period of active service?
   
   (c) Is it at least as likely as not that a condition listed on the Veteran's autopsy report had its onset during his period of active service or within one year of his discharge from his period of active service?
   
   (d) Is it at least as likely as not that a condition listed on the Veteran's autopsy report was otherwise caused or aggravated by his period of active service?

   (e) Is it at least as likely as not that the Veteran's service-connected psychiatric disability was a principal cause of his death?  In answering this question, address whether the Veteran's psychiatric disability, singly or jointly with some other condition, was the immediate or underlying cause of death.

   (f) Is it at least as likely as not that the Veteran's service-connected psychiatric disability was a contributory cause of his death?  In answering this question, address whether the Veteran's psychiatric disability contributed substantially or materially to death; combined to cause death; or aided or lent assistance to the production of death.

   (g) Address whether it is at least as likely as not that the Veteran's service-connected psychiatric disability affected his brain, which is a vital organ.  In rendering this opinion, the reporting clinician should address whether the Veteran's psychiatric disability resulted in debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death, such as asphyxia due to drowning.

All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the reporting clinician cannot provide the requested opinion without resorting to speculation, it must be so stated, and he or she must provide the reasons why an opinion would require speculation.

4.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, provide the appellant and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

